 In the Matter of THE WALLACE CORPORATIONand B.E. THOMPSONandLOCAL UNION No. 129, UNITEDCONSTRUCTIONWORKERS ORGAN-IZING COMTIITTEECase No. C-231.-Decided June 7, 19431lIr.Thomas E. Shroyer,for the Board.Lewis, Rice, Tucker, Allen cf Chubb,byMr. R. Walston Chubb,of St. Louis, Mo., andWolverton c6 Callaghan, by Mr. Brooks B.Callaghan,of Richwood, W. Va., for the respondent.Mr. Yelverton Cowherd,ofWashington, D. C., for the Union.Ritchie,Hill cC Thomas,byMr. Charles Ritchie,of Charleston,W. Va., for the Independent and for B. E. Thompson, andMr. M. E.Boiarsky,of Charleston, W. Va., for the Independent.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEIIENT OF THE CASEUpon a second amended charge duly filed on June 25, 1942, byLocal Union No. 129, United Construction Workers Organizing Com-mittee, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the NinthRegion (Cincinnati, Ohio), issued its complaint dated June 25, 1942,against The Wallace Corporation and B. E. Thompson, Richwood,West_Virginia, herein jointly called the 'respondents, and severally,the respondent Wallace and the respondent Thompson, alleging thatthe respondents had engaged in and were engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.Copies of the coin-plaint and notice of hearing thereon were duly served upon therespondents, the Union, and Richwooc Clothespin & Dishworkers'Union, herein called the Independent, 'a labor organization allegedin the complaint to be company-dominated.With respect to the unfair labor practices, the complaint asamended at the outset of the hearing alleged in substance: (1) that50 N L. R. B., No. 30.138 THE WALLACE CORPORATION133'since on or about July 1, 1941, the respondents interfered with anddiscouraged employees at the Richwood plant of the respondentWallace with respect to their membership and activities in the Unionpersuading, and warning said employees to join the Independentand/or to refrain from aiding, becoming, or remaining members oftheUnion; (b) by making disparaging and derogatory remarksabout the Union,and its leaders; (c) by stating that the respondentWallace would not recognize the Union and would cease operatingitsplant if, the Union succeeded in organizing the employees; (d)by keeping under surveillance the activities and meeting places ofthe .Union; (e) by attempting to induce members of the Union toresign and to refrain from concerted activities; .(f) by seizing unionidentification badges from the persons of union members; (g) bybribing employees to vote for the Independent and against the Unionin an election conducted by the Board on January 30, 1942; and (h)by posting and distributing written material calculated to influencethe employees to vote for the Independent and against the Unionin said election, and otherwise interfering with the free choice of theemployees in. the election; (2) that on or about October 2, 1941, therespondents initiated, formed, and sponsored the Independent, andhave since dominated and interfered with its administration, andcontributed to its support; (3) that on or about March 18, 1942, the,respondentWallace, purporting to act pursuant to an alleged agree-ment between itself and the Independent, discharged and thereafterrefused to reinstate 43 named employees ',because they were membersof the Union and because they were not members of the Independent;,(4) that said contract, if it existed, was illegal and void since it wasmade with a labor organization assisted by unfair labor practicesand not the representative of the employees pursuant to Section 9 (a)of the Act; and (5) that by the foregoing acts, the respondents inter-fered with, restrained, and coerced employees -in the exercise of the,rights guaranteed in Section 7 of the Act.On June, 24, 1942, the respondents filed separate answers to thecomplaint and separate motions to dismiss the proceeding,2 which insubstance denied the - alleged unfair, labor practices and set forthaffirmative matters hereinafter discussed.Among: other things, the,respondents averred in substance that the Independent was the lawfulIThey are listed in Appendix A.aTheretofore'the Board had issued a previous'complaint' towhich the above-mentionedpleadings were directedAt'the opening of thehearing the Board amendedthe complaintby substituting the present complaint containing in its caption the name of B. E Thomp-son and alleging that he is an employerwithin themeaning ofthe Act.Byappropriateorders, the respondent Wallace's answer and motion to dismiss theretofore filed wereallowed tostand as pleadings to the complaint in issue in this proceeding and the.respondentThompsonwas permitted to amend his answer todeny the new.allegation. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent of the employees as the result of an election con-ducted by the Board pursuant to certain settlement agreements andthat the 43 employees were discharged pursuant to the terms of acontract with the Independent.Pursuant to notice, a hearing was held at Summersville, WestVirginia, from July 9 through July 15,- 1942, before William E.Spencer, the 'Trial Examiner duly designated by the Chief TrialExaminer.At the opening of the hearing the Independent filed apetition to intervene in the proceeding, which the' Trial Examinergranted insofar as the interests of the Independent were affected bythe "proceeding, and the Independent filed an answer to the complaintand a motion to dismiss the case. In its answer and motion todismiss, the Independent denied the alleged unfair labor practicesrelating to it and set forth affirmative matter substantially similarto that asserted by the respondents.The Board, the respondents,the Union, and the Independent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the opening of the hearingthe Trial Examiner denied the motions to dismiss filed by the re-spondents and the Independent without prejudice to their renewal,and denied a motion of the respondent Wallace for a bill of particu-lars without prejudice to a-request for a continuance in the event ofsurprise.No request for a continuance was made.A motion by-counsel- for the Board to strike certain portions of the answers ofthe respondent Thompson and of the Independent, respectively, whichalleged in substance that because of acts of misconduct engaged in byUnion officers, agents, and members, the Union was not a "labororganization" authorized to file' a charge under the Act, was granted.This ruling is hereby affirmed.3At the close of the Board's case, the respondents and the Inde-pendent moved to strike all testimony of the Board's witnessesrelating to matters-antedating the settlement agreements hereinabovereferred to and to dismiss the complaint because of failure of proof.The motions were denied.At the close of the hearing the motions todismiss and to strike the testimony of the Board's witnesses wererenewed, and ruling, thereon was, reserved. In his Intermediate, InN. L. R. B. V. Indiana & Michigan Electric Company,318 U. S 9, the supreme Courtstated : "we cannot agree with the view of the Circuit Court of Appeals that the evidence[of misconduct] might disqualify Local B-9 from making the'charge,of violation againstthe Company or deprive the charge of force, and effect, and thereby defeat theBoard'sjurisdiction to hear the case."Furthermore, we do not regard suchallegations of mis-conduct, even if proved, as sufficient reason to discontinue the proceeding.4 THE WALLACE CORPORATIONt141Report, the Trial Examiner granted the motion to dismiss as to the,respondent Thompson,4 and denied the remaining motions upon whichruling had been reserved.At the conclusion of the hearing, a motionby counsel for the Board to conform the pleadings to the proof wasgranted without objection.During the course of the hearing theTrial Examiner made rulings on other motions and on.objections to-the admission of evidence.The Board has reviewed the Trial Ex-aminer's rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.After the hearing the respondentsubmitted a brief to the Trial Examiner.Thereafter, the Trial Examiner issued his Intermediate Reportdated September,2, 1942, copies of which were duly served upon allthe parties, finding that the respondent had engaged in and was-,engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)^of the Act.He recommended, among other things, that the respond-ent cease and desist from engaging in the unfair labor practices,disestablish the Independent- as the bargaining representative of its-employees, and reinstate, with back pay from a_ date 10 days afterthe issuance of the Intermediate Report to the date of offer of rein-statement, 43 employees found by him to have been discriminatedagainst.On October 3 and 5, 1942, respectively, the Independentand the respondent filed exceptions to the Intermediate Report andbriefs in support thereof.Pursuant to notice, a hearing for thepurpose of presenting oral argument was held before the Board inWashington, D. C., 'on November 17, 1942.The respondent and theUnion were represented by counsel and participated in the argument.On February 27, 1943, the Board issued its Decision and Order.On May 1, 1943, upon due notice to all parties, the Board, actingpursuant to Section 10 (d) of the Act, vacated and set aside its.Decision and Order and directed reargument.Pursuant to notice,,a hearing for the purpose of reargument was held before the BoardinWashington, D. C., on May 13, 1943. The respondent, the Union,and the Independent were represented by counsel and participated- inthe reargument.The Board has considered the exceptions and briefs and, insofar asthe exceptions are inconsistent with the findings of fact, conclusionsof law, and order below, finds them to be without merit.'We agree withthe Trial Examiner's conclusionthatthe evidence does not sustain theallegationthat B.E Thompson is an employerof the employees involvedherein within themeaning ofthe Act.TheUnion did not file exceptions.Under thecircumstances weshall dismiss that allegation of the complaint in accordance with the Trial Examiner'srecommendation.Hereinafter referencesto the respondent are to The Wallace Corporation- 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD1Upon the entire' record in the case, the Board makes the following :FINDINGS OF., FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, 'aMissouri'corporationwith itsprincipal office-atSt. Louis, Missouri,is engaged in the manufacture,sale, and dis-tribution of clothespins and wood and paper food trays.It main-tains a plant in Richwood,West Virginia;which is the only plantinvolved in this proceeding.At theRichwood plant the principalraw material used is wood,nearly all of which originates in the StateofNest Virginia.During' theyear immediately preceding thehearing, the respondent purchased raw materials in excess of $100,-000 in value,which were used'in the manufacturing process at theRichwood plant.During the same period,the respondent'sgrosssales of products finished at the Richwood plant exceeded$200,000.,Of this amount,over 75 percent in value were shipped from theRichwood plant to points outside the'State ofWest Virginia.Therespondent admits'that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDLocal Union No. 129, United Construction Workers. Organizing'Committee is a labor organization, affiliated with the Congress ofIndustrialOrganizations, admitting to membership employees ofthe respondent.Richwood Clothespin & Dishworkers' Union is an unaff=iliated labororganization. admitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Events prior td-the settlement,' agi,eementsThe Union began organizing the' 'respondent's employees late inJuly 1941, when it held an open meeting on the grounds of the highschool in Richwood.ployees, - by Irene, Weese ^Grobes,5' the respondent's paymaster' andconfidential secretary to A: F. Davis, the respondent's plant manager,,and by Harry White,,,the millroom foreman, at the, ,respondent'splant.6'To avoid confusion with another female employee having the same surname,hereinafterwe will refer to I1ene Weese Groves as Weese6At the meeting,when questioned by an employee as to whether she planned to join theUnion, Weese replied : "No,itwould not be a good policy." THE WALLACE CORPORATION,143During the period from late July to September 25, 1941, when astrike occurred at the respondent's plant, according to partiallyundenied, testimony credited by the Trial Examiner, managementrepresentatives made statements to employees calculated to discour-age union membership.Harvey Dodrill, an employee, who activelysolicited union memberships among fellow workers and became anofficer in the 'Union, testified that he'heard Wilbur Mcllwee, a fore-man, telling a group of employees' that M. B. Wallace, Jr., the re-spondent's president, had stated that lie would close the Richwoodplant and "move, it away" rather than recognize the C. I. 0., anddirecting them to attend a scheduled union meeting and to opposeproposed organization of the employees in the Union.He furthertestified that on another occasion he was warned by Mcllwee thatunion employees would lose their jobs if Doclrill did not "quitagitating union and getting signers."Mcllwee did not testify andno-explanation was given for his failure to appear as a witness.Wecredit Dodrill's testimony, as did the Trial Examiner, and find thatMcllwee made the statements attributed to him by Dodrill.Dodrill further testified that in, July 1941, about a week after hestarted organizing, Foreman Sisco Gibson interrogated Dodrill withrespect to his union membership and asked him whether he had en-rolled other employees for membership in the Union.According toDodrill, when he answered in the affirmative, Gibson further stated,other things, that Wallace had, warned that he "would never .. .amongrecognize the C. I. 0."Dodrill also testified that he was questionedby Foreman Harry White with respect to organizing activities inwhich Dodrill engaged and was warned by White that continuanceof union activities would result in loss of employment.AccordingtoDodrill,White stated that if Dodrill "did go ahead and organ-ize . . . Wallace would not recognize the Union-that we would allbe out of a job, he would shut the plant down and move it away, thatthey wasn't making any money." According to Harvey's wife, RoxieDodrill, also an employee of the respondent, she was told just beforethe outbreak of the strike by Alva Sleeth, a foreman, that PlantManager Davis had instructed Sleeth, shortly after Davis had re-turned from an out-of-town conference with President Wallace, totell the employees that "the ones that did not sign up with the C. I. O.didn't have anything to worry about, . . . that the company wouldsee that they were taken care of.'Another' employee,for union membership at the,,, Union's first organizational meeting,testified that on the following morning he was approached, in theplant by Foreman Harry White who felt about Griffie's chest andinquired as to the whereabouts of his "badge"; that Griffie stated 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD,that he had not received a -badge but that he had a union card whichwas available for White's inspection ; that White stated that he knewof the card but did not wish to- see it; and, that White further statedthat the card would "never do [Griffie] no good there . . . the C. I. 0.would never operate in that plant." In addition, shortly after Sep-tember 1, 1941, when the Union first requested company recognition,according to Griffie, he had a conversation with White in the plantin which White disclosed that he had just attended "a meeting at theoffice," and stated that "Mr. Davis had just come in from St. Louis,and that Mr. Wallace told them, if he told them one time he told themtwenty times, they would never operate under the C. I. 0." Exceptas noted below,' at the hearing, White, Sleeth, and Sisco Gibson de-nied making the statements above ascribed to them by employees whoappeared as witnesses on behalf of the Board.Under the circum-stances, we credit, as did the Trial Examiner, the testimony of theBoard witnesses set forth above, and 'find that White, Sleeth, andSisco Gibson made substantially the statements testified to, and thattheir statements are attributable to the respondent."Sometime in September, prior to the outbreak of the strike, Davis,had discussed' the respondent's labor relations policy with, Wallaceat his summer home in Michigan.When Davis returned to the plant,the reportedWallace's instructions to the foremen.According .to the-testimony ofWallace and Davis, Wallace told Davis only that' the.respondent was opposed to a closed shop:°Davis denied making anystatement to the foremen other than` transmitting Wallace's assertedexpression of company policy with respect to a closed shop,.and Davisand foremen testified that the foremen were instructed by Davis not,to -interfere with union organization.We find no merit in a conten-tion of the respondent that it should not be held responsible for-statements of its foremen in contravention of instructions given them.10In the first part of September 1941; the Union requested companyrecognition as exclusive bargaining representative.When the re-spondent challenged the Union's claim to be majority representative,'White admittedin his testimonythat,he had discussedthe Union with Dodrill andGriffie andthat he [White] "might have"asked Dodrill how be was getting alongwith his.union.e The respondent admits that ForemenWhite,Mcllwee, Sleeth,and Sisco Gibson occupiedsupervisory positions.e At thehearing Wallace stated that he had no objection to A "union shop" since suchan arrangement did not restrict an employer's right to hire employees.As Indicated here-inafter,however,subsequently the respondent,with' knowledgethatthe Independentplanned to exclude employees from membership,entered into a contract with the Inde-pendent requiring membership therein as a condition of employment and thereafter'discharged employees denied membership in the Independent.'10 See,for example,H J Heinz Co. v N. L R B.,311 U. S. 514, 519-521.1 THE WALLACE CORPORATION'145the Union proposed' that its status be determined by a check of unionmembership applications and, the company pay roll.The respond-ent refused to agree to this method='unless,it was permitted,in con:nection— therewith to interrogate such applicants as to whether theydesired the Union to represent them in collective bargaining negotia-tions.The Union rejected the respondent's counter-proposal.Therespondent also proposed that the question of representation be re-solved by a Board election, but the Union refused to consent to anelection unless the respondent reinstated Harvey Dodrill, president ofthe Union, who had been discharged in August.'1Following a unionultimatum embodying its proposals set forth above, which the re-spondent rejected, the Union called a. strike on September 25, 1941,,and established a picket line; and the plant was shut down.The Independent came into existence during the first week of Octo-ber 1941.According to uncontradicted testimony, a meeting of agroup of the respondent's employees was scheduled to be held' onthe night of October 2 at the home of Clark Gibson, a foreman atthe respondent's plant, who lived on the main street of Richwood;that night Gibson met the employees on a street corner and adjournedthe meeting to the home of Mrs. Lundy Groves, an employee,12 wholived in a more secluded section of Richwood, because Clark Gibson'shouse was "filled up" and "there [were] too many C. I.' O. members[about]." 13When the employees assembled at the Groves' home,Mrs. Groves telephoned 'Areese, the respondent's paymaster and con-fidential secretary to Plant Manager Davis,'' for assistance in organ-izing the group as the nucleus of a3labor organization.15Accordingto a Board witness' version of a conversation with- Mrs. LundyGroves on the morning of October 3, which we credit, as did the TrialExaminer, Mrs. Lundy Groves invited Weese to attend the meetingfor the purpose of assisting in the formation of a labororganiza-tion for the respondent's employees, but that Weese declined, statingthat ' she was unable to attend and, instead, recommended B. E.Thompson; a local newspaper editor and a respondent-in this proceed-11Dodrill,a member ofthe Union's bargaining committee,testified,without contradic-tion, and we find, that in the course of negotiations Davis statedthat he '6ould notreinstateDodrill because "he was too much of a union'agitator."As hereinafter ap-pears,Dodrill was reinstated pursuant to the terms of a settlement subsequently madein January1942, and hisdischarge in August is not in issue in this proceeding.12We hereinafter find that herhusband,Lundy Groves, who actedas foreman in ClarkGibson's absencefrom the plant,is identifiedwith management"Neither Clark Gibson nor the Lundy Groves appearedas witnesses and no explana-tion was givenfor theirfailure to testify except that counsel for the Independent statedat the hearingthat he feltit unnecessaryany witnesses.11Weese and Mrs. Lundy Groves are related through their husbands15At the time, Weese, CityRecorder of Richwood,was in attendance at a meeting of theCityCouncil.-I ,146DECISIONSOF NATIONALLABOR',RELATIONS BOARDing asa man experienced tin union.affairs.16Thompson attended themeeting on the night of October.2 at the Groves' home and the Inde-pendent Was organized at the -meeting, With Lundy Grovesas a mem-ber 'of its:Board of Directors 17Thereafter Thompson became busi-ness manager of the Independent and published a series of editorialsin opposition to the Union and in favor of the respondent and theIndependent..,,Prior to Ocotber 14, 1941, conferences took place between the Inde-pendent and the respondent.Under date of October. 14, the Inde-pendent formally requested company recognition as "a collective bar-gaining agency for your employees." , By October 10, however, theUnion had filed charges with the Board, and the respondent did notact upon the Independent's request."On October 31, the Independentfiled 'with the Board a petition for investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.13During theAt the hearing Weese admitted having the telephone conversation with Mrs LundyGroves but testified that she did not recall mentioning Thompson's name and, that shereferredMrs Lundy Groves to The Greater Richwood Fedeiation, an organization ofbusiness menThompson testified that he attended the meetingias a result of a telephonecall from Mrs Lundy Groves, whom he did not know prior to the meeting, and that hehad no conversation with weese with respect to the meeting prior to his visit to theGroves' home.We find, as did the Trial Examiner, that Weese recommended ThompsontoMrs Lundy Groves and that she invited 'lhompsoir to attend the meeting as a iesult of\V'eese's recommendation11Thereafter Carm Reese acted as president of the Independent and Reese, Anvil Smith,and Lundy Groves served as members of its, bargaining committeeThe names of thethree appeared on the eligibilit list in connection with the election hereinafter discussedand they were permitted to vote in the electionAt the outbreak of the strike, Reesewon ked as an oiler in the nnllroom under Foreman, White who, in his absence, left thedepartment in Reese's chargeAfter the end of the strike, the respondent placed Reesein charge of a night shiftGroves and Smith worked in different departments as machineset-upmen.Theirmain duties- consisted in maintaining and repairing machinery.However, in the absence of their foremen Groves and Smith acted in their place, givingorders to machine operators with respect to the manner and method of production.Groves, particularly, acted as foreman often and for extensive periods due to frequentillnesses of Clark Gibson, his immediate superior. -Next to the foremen, who received adepartmentsAlthough they had;no authority with.respect'to the luring,or discharge ofemployees, the machine operators regarded them as assistant bosses or assistant foremen.A' union leader, Mike Go'been, was also employed as' a machine set-up man but, so far asappears, he did not act as a temporary foreman. Other-employees who belonged, to theUnion acted as temporary foremen but, so far as appears, they were only rank and fileunion members.Under the circumstances, we find.that Lundy Groves, Ancil Smith, andCarm Reese are identified with management and that their conduct in connection with theformation and administration of the Independent is attributable to' the respondentSee,for example,Inter national Association of Machihssts v Al.,L R B ,311 U S, 72 ;Matterof Decatur Iron & Steel CompanyandSteelWorkers Organizing Committee,29 N L R B1044';Matter of Ford Motor Company and United'Antomobtle Workers of America, LocalNo 231, 23 N L R. B 342.18William D. Griffle, a union shop steward and member of the Union's negotiating com-mittee who was active in the solicitation of union members, testified without contradictionthat the Union had 165 members a cleat majority, within a week after the be;innmg of its1m ganizational driveAccording to the undenied testimony of a Board witness quoting_MisLundy Gras es, svhnch we credit, as did the Trial Examinee, in response to an inquiryby Thompson at the meeting of October 2 referred to above, Lundy Groves stated that theUnion undoubtedly commanded a majority.10The case involving the Independent's petition was closed on February 4, 1942, on thebasis of a consent election hereinafter discussed.ri THE WALLACE CQRPOP,ATION147period between November 1,.1941, and .January 12, 1942, a series ofconferences took place, in which Board agents and interested partiesparticipated, to settle the pending charge, of unfair labor practicesand to, resolve the, question of recognition, but without avail., Duringthis period the respondent, inailed post cards and sent foremen to,thehomes of, individual employees soliciting their, return to work. , Inat least one instance, according to undenied testimony which we credit,Foreman , Clark Gibson notified a subordinate female employee,,Frances Logar, that "we had a meeting this,morning and I got,ordersto go round and ask all the girls to go back to work . . . the plant isgoing to reopen at 2 o'clock and if you don't come back you are offthe pay roll." 20According to the testimony of another employee,Minnie Givens, with respect to such solicitation, which was denied,Foreman White stated that "they will never run under the C. I. 0."We find, as did the Trial Examiner, that White made the statementattributed to him by Givens. In connection with its organizationaldrive, the independent also urged employees to return to work.Furthermore, Griffie testified without contradiction, and we find asdid the Trial Examiner, that when he was solicited during the striketo join the Independent, Lundy' Groves stated "that was the onlyway we was ever a-going to get back to work up there, if we ever gotthis thing settled we would have to settle it in, that way."On December 30,1941, by telegrain the Union proposed to the re-spondent that an election' be conducted 'permitting the employees achoice between the Union and the Independent as their represntative'provided that the respondent agree to enter into a closed-shop contractwith the Union in the event that'it'won the election.So far as ap-pears, the Union received no direct reply to its telegram,from therespondent.The respondent's response, published on the front pageof Thompson's newspaper on January 1, 1942, rejected the Union's' proi:)osal, at least until "law and order, have. been, restored in Rich-wood," the union} picket line and other unnamed "coercive" elementsremoved, .the employees allowed to return to work, and the consentof the'Independent to such an election obtained. "On January 12, 1942, President Wallace and William T. Christmas,vice president 'and treasurer of the respondent, who maintain officesat St. Louis. Missouri, arrived in Richwood for the avowed purposeof deciding either to reopen the plant or to close it'permanently.21After discussing the matter with Richwood inhabitants and Independ-ent adherents who desired,to return to work, ,Wallace decided to re-f=0Caark Gibson,concededly a supervisor,did not testify,and no explanation 11 as givenfor his failure to appear as a witness."At thetime the respondent had inactive plants in Wisconsin and MichiganTheinactivity of these plants had no connectionwith thestiike at the Richwood plant IT48DECISIONS OF NATIONAL LABOR RELATIONS BOARDsume plantoperations the next day.22Subsequent to the announce-ment of Wallace's- decision, representatives of the- Union and of thean election.The Union proposed- a "yes or no" vote with only theUnion as a candidate on the ballot, but the Independent would notagree.23That night the respondent met with representatives of bothunions.The meeting culminated in a settlement agreement, datedJanuary 13, 1942, calling for immediate cessation of the strike; and'the plant resumed operations that day.Ii/I-B. The settlement agreementsThe agreement of January 13, signed by the respondent, the Union,and the Independent provided, among other things, for the immediateresumption of plant operations and for the conduct of an election bythe Board to determine the question of representation. In the agree-ment the respondent undertook to enter into a contract with the unionsuccessful in the election requiring membership in that organization-as a condition of employment.24Thereafter, the respondent and the Union entered into a writtenagreement, dated January 19, 1942, and approved by the Board's Re-gional Director, which provided, among other things, for the settle-ment and withdrawal of the pending charges,25 and the respondentand both unions entered into a separate consent-election agreement,dated January 19, 1942, and approved by the Board's Regional Direc-tor, which designated'both unions as candidates for representatives inan election to be held on January 30, 1942.C.Events subsequent to the settlement agreements-At the instance of Thompson, President Wallace sent a telegram,'dated January 23, 1942, to Thompson which in substance stated thatthe respondent had the means to transfer its Richwood operations to22Wallace announced that the plant would reopen at a meetingof The Greater RichwoodFederationon January 12.Representativesof the Union were not invitedand did notattend themeeting.a3 Afterleaving the meeting, Independent representativeswent to thehome of PlantManager Davis and there conferredwith Wallace.The Independent representatives askedWallace to confirm or denystatements of union representativesto the effect that manage-ment had agreed to a "yes or,no CIO ballot,"and Wallace'denied having assented to suchan election.21Thelanguageof theundertaking is as follows"The Company further agrees that ifeitherUnion is provento represent a majorityof its employeesby said vote, it willrecognizea Union Shop,providingthat the Companyshall at alltimes retain the rightto suspend,hire,or discharge any employeefor properand just cause."25 In the settlement arrangement,the respondent agreed in substance,inter alia,that itwould not dominate or interferewith the administration of the Independent or engagein any conduct which impeded the exercise by its employees of the rights guaranteed inSection 7 of the Act.Pursuant to the settlement, the respondent instructed its foremento observe neutrality and posted a neutrality notice in the plantThe case involving thesettled chargeswas closedupon the basis of the adjustment of January 19, 1942 THE WALLACE CORPORATION149other States.2'The telegram was publicly displayed in the office win-dow of The Nicholas`Republican, the newspaper edited by Thompson.A copy of the telegram was posted near the time clock in the plant,27and reprintswere widely circulated at the instance of Thompson "bysome boys" at the plant gates during the week immediately precedingthe election.A rumor became widespread among the employees thatthe Richwood plant would be shut down if the Union won the election.Although the respondent had knowledge of the existence of the rumor,it initiated no action to repudiate Wallace's telegram.However, whentheRegionalDirector complained, at his instanceWallace sentThompson another telegram, dated January 25, in which Wallaceasserted that he had not intended to influence the employees in votingin the election and requested Thompson to give publicity to the second'telegram.28Thompson did not comply with Wallace's request.Afterthe Regional Director called Thompson's inaction to Wallace's atten-tion, on or about the night of January 28, Davis went to Thompson'soffice, secured Wallace's second telegram, and accompanied by Thomp-son, returned to the plant and posted the telegram after working hours.Thereafter, Davis made no effort to keep the second telegram posteduntil the election although in the interim reports reached him that ithad been removed.29 iDuring the week immediately preceding the election, a rumor pre-vailed among the employees to the effect that the respondent's logsupply would be discontinued in the event that the Union won theelection.The respondent's chief supplier of logs was, The CherryRiver Boom & Lumber Company, a Richwood firm,30 who deliveredzeThe telegram read : "Answering your inquiry concerning the statement recently madeby me in Cincinnati about having a source of logs available, it is truethat I do havesources available in both Wisconsin and Michigan where we own an inactive clothes pinand dish manufacturingplant whichcould be economicallystarted upwithin a reasonabletime with machinery already there and by tarnsferring(sic)some of the equipment inour Richwood plant."Wallace testified at the hearingthat he hadno idea at the time asto what Thompson intendedto do withthe information embodied inthe telegram althoughhe (Wallace)knew of Thompson's associationwith the Independent.At thefirst oralargument before the Board, counsel for the respondentstated that Wallace dispatched thetelegramwithout firstseeking advice of counsel and characterized his action as a "bad"and "silly thing to do "sr Griffie testified without contradition,and we find,as did the Trial Examiner, thaton January 26 Griffie's attention was calledtoWallace's telegram by ForemanWhite whostated that the respondent's office boy was postingit at the timeclock andinvited Gtifileto "go down and take a look at it."Except for a short interval,the noticeremainedposted thereafterand was still posted onthe day of the election.=The second telegram read : "Regret that some impressions seem to have been formedby my telegram answering your inquiry concerning our source of logs andproductionItwas not my intentionthat telegramshould inany way affect the outcomeof or influencethe votersin the electionnext Friday.We have alwaysinsistedthat all employees begiven equal opportunity to express themselveson questionspresentedby the Labor Boardfree from threats orcoercionof any kind.We trust youagree andwill give thismessagepublicity."29As herein appears, the election was held onJanuary 30.30On September 22, 1942, in another proceeding initiated by charges filed by the Union,the Board ordered The Cherry River Boom & Lumber Company tocease and desist fromengaging in unfair labor practices within themeaning of Section 8(1) of the Act.536105-44-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDits logs'in cars on its spur track at a "dock" alongside the respondent'spond.About 2 or 3 days before the election, according to'the testi-mony of Roxie Dodrill, Foreman Sleeth told a group of employees inthe plant that "the logs was all taken off the dock and that if the CIOwon the'election that there would be no more logs if our union wasrecognized."At the hearing Sleeth denied making such a statementbut admitted that he circulated a rumor to'the same effect withoutvouching for its truth.According to the testimony of Griffie, on theday before the election, he was called to a window in the respondent's,plant by Foreman White who pointed' to the absence of cars on thespur' track and stated : "There is the result of your CIO . . . if theCIO wins the election tomorrow, you can-figure that you will not'get no more logs." In his testimony White denied making the state-ment attributed to him.We find, as did the Trial Examiner, the testi-mony of Roxie Dodrill and Griffie set forth above, to be substantiallyaccurate. -,At the election, conducted on January 30, 1942, the' Independentreceived a majority of the votes cast.31No objections to the conduct ofthe election having been filed, on February 4, the Regional Directorcertified the Independent as the exclusive bargaining representative%of the respondent's employees.Thereafter, the respondent and the Independent entered into bar-gaining negotiations.Under date' of February 28, 1942,'in a letterto Vice-President Christmas, Thompson demanded that the respond-ent enter into a closed-shop contract with the Independent in order topermit elimination from the respondent's pay roll of employeesunfavorable to the Independent and thereby- perpetuate` the Inde-`pendent as the exclusive bargaining representative in the plant 32Thereafter, the respondent and the Independent entered into a 2-yearcontract,33 dated March 7, 1942, which provided, among other things,for membership in the Independent as a condition of employment and-stipulated that all present and future employees eligible to member-ship "shall become members" of the Independent' within 10 days-from date or from date of hiring as the case may be. On March 7, theSiOf 207 eligible voters in the election, 186 ballots were cast and counted.The Inde-pendent received 98 votes, the Union 83, and 5 votes were cast for neither.8' In part, the letter read :, "The closed shop will, therefore, give us some control in pre-venting the hiring of additional employees who are unfavorable to our interests and whowould further jeapordize (sic) our majority. It would also provide us with a legal meansof disposing of any present employees, including Harvey Dodrill, whom our members havedeclared by unanamous (sic) ballots that they will not work with, whose presence in theplant is unfavorable to our interests because those who are so unfavorable will not bepermitted to become members of our organization and without such membership theywould not be permitted to work in the plant under a closed shop contract which we respect-fully insist weMUSThave "$'The contract is to run for 2 years and from year to year thereafter, subject to cancela-tion upon 30 days' notice given prior to the expiration of the 2-year period or any subse-quent yearly period. THE WALLACE CORPORATION151respondent posted a copy of the contract iri the plant.Thereafter,supervisors urged employees to join the Independent.On March,16,the respondent posted in the plant a notice to the effect that, pursuantto the contract, only members in good. standing in the Independentwould be permitted to continue in the respondent's employ on andafter 'March 18, 1942.On March 18, 1942; the respondent excludedfrom its plant and dismissed 43 employees named in Appendix A,34when they failed to produce satisfactory proof of membership in theIndependent.Subsequently, negotiations looking toward the rein-statement of the 43 employees ensued between the Regional Directorand the respondent.The respondent asserted that it could not rein-state them without the consent of the Independent, and the Independ-ent refused to assent to their reinstatement.Thereupon, the Unionfiled the charges which give rise to this proceeding.D. ConclusionsThe foregoing facts make evident that, at the very outset of theUnion's attempts at employee organization, the respondent declaredand demonstrated to the employees its opposition to the Union andforthwith adopted measures designed to frustrate self-organization.We have found above that management representatives sent employeesto the Union's first organizational meeting with instructions to opposeassociation of the respondent's employees with 'a national affiliatedlabor organization.In statements to employees foremen let it beknown that President Wallace opposed recognition of the Union andthat the respondent preferred to remove its 'plant operations fromRichwood rather than deal with the Union.Foremen questioned em-ployees concerning their union membership and activities and warnedthem against loss of employment in the event that they continued'efforts to organize the Union.A foreman warned an employee, whowas active in soliciting membership on behalf of the Union, that unionmembers would lose their jobs if he did not "quit agitating union andgetting signers."The same employee was warned by another fore-man that union organization would be futile since President Wallacewould close the plant and remove its operations rather than recog-nize the Union. , A third foreman disclosed that the respondent wouldmake suitable provision for those employees who did not join theUnion.During negotiations with the Union in September 1941, Plant'Manager Davis characterized a member of the union committee asan "agitator" and proposed, among other things, that management"Of the 43 employees,12 had not applied for membership in the Independent withinthe prescribed time limit.,The remaining 31 employees had made timely application formembership in the Independent but the Independent had rejected their membership applica-tions. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives interrogate employees concerning their desires withrespect to representation by the' Union for the purposes of collectivebargain.In this atmosphere a strike occurred.Within about a week after the outbreak of the strike, the Inde-pendent appeared on the'scene.At the outset, a foreman, Clark Gib-son, associated himself with the group of employees who participatedin the formation of the Independent.Apparently, to divert atten-tion from himself, Clark Gibson delegated the task of providing ameeting place for those interested in organizing a labor organiza-tion limited to the respondent's employees to his assistant, LundyGroves, and his wife.The first organizational meeting of the Inde-pendent was held at the home of Lundy Groves. In addition to LundyGroves, other supervisory employees, including Carm Reese andAncel Smith, played prominent roles in the formation and adminis-tration of the Independents affairs.The Independent was organ-ized under the guidance of B. F. Thompson who furnished his servicesas a result of a suggestion of Weese, a person identified with manage-ment.Thereafter, Thompson became business'-manager of the Inde-pendent and published a series of anti-union editorials which espousedthe respondent's cause.Furthermore, the Independent lent itself to'-the, respondentas anaid in the back-to-work movement in oppositionto the Union.The respondent and the Independent contend that the settlementagreements and the consent election preclude a consideration of theevents occurring prior to the making of the settlement. In supportof their contentions, the respondent and the Independent cite, amongothers, the decisions of the Board inMatter,o f Wickwire Brothers311andMatter of Hope Webbing Company.3°But since in neither casewas there a continuation of the practices which preceded the settle-ment,or the election agreement, or both, as the case may be, these casesare not apposite if, after the making of the settlement agreements,contrary to its undertaking therein, the respondent engaged in furtherunfair labor practices. 3TThe issue remains whether,, by entering intothe closed-shop contract with the Independent with knowledge thatthe Independent intended to exclude employees from membership andby discharging employees denied membership in the Independent, asset forth above, the respondent violated the Act.The respondent con-tends that it was bound to enter into a closed-shop contract by the termsof the election agreement between the respondent, the Union, and theasMatter of WickwireBrothersandAmalgamated Assn of Iron,Steel d Tin WorkersofNorth America, Lodge #1985, throughS.W. 0. C., affiliatedwith the C.I.0., 16N. L R. B 316.'"MatterofHopeWebbingCompanyandTextileWorkers Organizing'Committee of theC. I. 0, Local No. 14,14 N. L R. B 55.27 See,for example.N. L. R. B. v. Hawkd Buck Co.,Inc.,120 F., (2d) 903(C. C. A. 5),enf'g 25 N. L. R. B. 837. THE WALLACE CORPORATION153Independent, and urges the Board to regard the discharges as propersince made pursuant to the closed-shop contract.-We do not agree. An employer may not enter into a closed-shopcontract which to his knowledge is designed to operate as an instru-ment for effecting discrimination against his employees solely becauseof their prior union activities.The proviso in Section 8 (3) of theAct 38 permits an employer to enter into an agreement with the dulydesignated representative of his employees, requiring membership inthat organization as a condition of employment. It is true that underthe terms of the election agreement the respondent was bound to exe-'cute a union-shop contract with the victorious union. It by no means,follows, however, that the respondent was also bound by the electionagreement to acquiesce in a scheme to penalize employees whose choiceof representatives was not that of the majority; nor can the provisoin Section 8 (3) be thought to countenance such a result.As we have recently said "the proviso relating to the closed shopis not a severable and separate portion of the Act. It must be con-strued in the` light of the statutory statements of policy and thegeneral provisions of the Act . . . The express purpose of the Act isto insure employees of their right of self-organization and a freechoice of representatives." 39In the recentRutland Courtcase, we held that a closed-shop con-tract does not justify an employer in discharging employees whomhe knows the contracting union has expelled from, membership simplybecause they sought to exercise their statutory right to designate anew representative for future bargaining.Under an analogous situ-ation, we held in theHenri Winescase 40 that knowledge on the partof an employer of a union's intention not to admit his employees to .membership precludes the execution of a valid closed-shop contractwith that labor organization, since it would be a device for depriving -of their jobs certain employees whose union activity had offended him.The closed-shop contract in the instant case was not intended merelysa Section 8 of the Act provides, in part :It shall be an unfair labor practice for an employer-(1) s * s(3)By discrimination in regard to hire or tenure of employment or any term or con-dition of employment to encourage or discourage membership in any labor organization :Provided,That nothing in this Actn* * shall preclude an employer from makingan agreement with a labor organization (not established, maintained, or assisted by anyaction defined in this Act as an unfair labor practice) to require, as a condition of em-ployment,membership therein, if such labor organization is the representative of theemployees as provided in section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when made.saMatter of Rutland Court Owners, Inc.andUnited Construction Workers OrganizingCommittee, Local 120, et al,46 N. L. R. B. 1031.0 Matter of Monsieur Henri Wines, Ltd., et at.andDistillery, Rectifying d Wine WorkersInternationalUnionI of America, Local #1, A. F. of L, 'partytothe contract,44N.L. R. B. 1310. 154DEiCISIONS OF NATIONALLABOR RELATIONS BOARDto require employees to seek membership- in the Independent as acondition of employment. - The facts in the, case make it - apparentthat the respondent was put on notice that its real purpose was tobar from future employment with the respondent persons who hadadhered to the charging Union in the election campaign.While the'tripartite agreement of January 13, 1942, may have been valid whenmade, performance of its terms did not require the respondent know-ingly to become a party to the Independent's plan to eliminate from'activities .41On the contrary, when this unlawful scheme becameknown to it, the respondent not only had a right to abrogate the tri-partite agreement, but also was under an affirmative obligation to doso.So viewed, the doctrine of theHenri Winescase is applicable.Under these circumstances, the closed-shop agreement cannot bedeemed a defense, but a discriminatory device to insure perpetuationof the Independent and thus deprive employees of their statutory rightto select bargaining representatives.As we have found that unfair labor practices were committed bythe respondentafter as wellas before the settlement 'agreements,it is clear-that the Board's consideration of the events preceding thesettlement agreements is consistent with the principles enunciated in'the, cases relied on by the respondent and the Independent.42The Trial Examiner also found that the respondent had engagedin unfair labor practices by Wallace's telegram of January 23 andby certain allegedly coercive remarks of supervisory employees madebetween the date of the settlement agreement and the date of theelection.We do not agree with the Trial Examiner. The telegram,had come to the knowledge of the Regional Director prior to theelection; nevertheless, he proceeded with the election, found it to be afair one, and certified the Independent.The Union had knowledge,of these alleged unfair labor practices but filed no objections to the',(election or to the Regional Director's certification.For thesereasonswe think that such interference, if any, was too trivial to justifysetting aside the settlement.We find that, by all the foregoing, the respondent dominated andinterfered with the formation and administration of, and contributedsupport to, the Independent, and interfered with, restrained, andcoerced, its employees in the exercise of the rightsguaranteed in.Section 7 of the Act. Since the respondent's closed-shopcontractwith the Independent, -dated March 7, 1942, contrary to their con-9i Cf. the many situations in the field of commercial transactions where, by reason ofsupervening prohibition or prevention bylaw, performance of a contract cannot be com-pelled since it.would involve.a.violation of law.See,for example,17 Corpus Juris Secun-dum, Sec. 467;6 Williston on Contracts(Rev. Ed.),,Sec. 1938.12 See footnotes 35 and 36,supra.- THE WALLACE CORPORATION155contract affords no, protection to the discharge of employees 13 pur-suant to its provisions.We further find that, by discharging the 43employees named in Appendix A because of their membership inand activities on behalf of the Union and because they did not be-long to the Independent, the respondent discriminated with respectto their hire and tenure of employment and conditions of employ-ment, and thereby encouraged membership in the Independent' anddiscouraged membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities. of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the, Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Independent and hascontributed support thereto.The effects and consequences ^ of therespondent's 'domination, interferencewith, and support of theIndependent, as well as the continued reconition of the Independentas the bargaining representative-for its employees, constitute a con-tinuing obstacle to the free exercise by its employees of their rightto self-organization and to bargain collectively through representa-tives of their own choosing.Because of the respondent's illegalconduct with regard to the Independent, it is incapable of servingthe respondent's employees as a genuine collective bargaining agency.Moreover, the continued recognition of the Independent would beobstructive of the free exercise by the employees of the rights guar-anteed to them by the Act. Accordingly we shall order that therespondent disestablish and withdraw all recognition from the Inde-pendent as representatives of any of its employees for the purposes ofdealing with it concerning grievances, labor disputes, wages, rates of43 Including the 12 employees who had not applied for membership in the Independent. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, hours of employment, or other conditions of employment.44The contract entered into between the respondent and the Inde-pendent and the contractual relationship existing thereunder havebeen the means whereby the respondent, has utilized an employer-dominated labor organization to'frustrate self-organization and de-feat genuine collective, bargaining by its employees.Under thesecircumstances, any continuation, renewal, or modification of thewould render ineffectual the other portions of our remedial order.existing contract would perpetuate the conditions which have de-prived employees of the rights guaranteed to them by the Act andWe shall therefore order the respondent to cease giving effect toany contract between it and the Independent, or to any modificationor extension thereof.Nothing in this decision or in our order shouldbe, taken, however, to require the respondent to vary those wage,hour, and other substantive features of its relations with the em-ployees themselves, if any, which the respondent established in ' per-formance of the contract as extended, , renewed, modified, sup-plemented, or superseded.45We have also found that the respondent discharged 43 employeesnamed in Appendix A because of their union activities.We shallorder, therefore, that the respondent-offer the aforesaid'43 employeesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights,and privileges, and to make them whole for any loss of paythey may have suffered by reason of the discrimination against themby payment to each of them of a sum of money equal to the' amountwhich he normally would have earned as wages from the date ofsuch discrimination to the date of the offer of reinstatement, less hisnet earnings 46 during said period.However, back pay shall notaccrue during the period from May 1, 1943, the date the Board va-cated its previous Decision and Order herein, to the date of issuanceof the instant Decision and Order."See, fors example,N.L. R. B. v. Link-BeltCo., 311 U. S. 584;H. J. Heinz Co. V.N. L. R. B.,311 U.S. 514,aff'g 110 F. (2d) 843(C. C. A. 6) enf'g 10 N.'L R B. 963;N. L. R. B. v. Newport News Shipbwalding&Dry Dock Co,supra; N. L. R. B. v. The FalkCorporation,308 U. S. 453, rev'g 106 F. (2d) 454, mod.102 F. (2d) 383(C.C. A. 7),enf'g 6 N. L. It.B. 654."National Licorice Co v. N. L. R. B.,309 U. S. 350; aff'g as mod. 104 F.(2d) 655(C. C. A. 2),enf. as mod.7 N. L. R B 537;N. L. R9 B. v. J. Creenebaum Tanning Co.,110 F.(2d) 984(C. C. A. 7) enf as mod 11 N. L. It. B.300, cert. denied,311 U. S. 662.40By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working ,else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawm4ll Workers Untion,Local2590,8 N. L R.B 440. Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.311 U. S. 7." THE WALLACE CORPORATION157Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.Local Union No. 129, United Construction Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,and Richwood Clothespin and Dishworkers' Union are labor organi-zations, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of the Independent, and by contributing support to it, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of the' 43employees names in Appendix A, and thereby encouraging member-ship in the Richwood Clothespin and Dishworkers' Union, and dis-couraging membership in Local Union No. 129, United ConstructionWorkers Organizing Committee, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the-Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid' unfair labor practices are unfair labor practicesaffecting commerce, within the meaning-of Section 2 (6) and (7) ofthe Act.6.The respondent, B. E. Thompson, is not an employer within themeaning of Section 2 (2) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, The Wallace Corporation, Richwood, West Virginia,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Rich-wood Clothespin and Dishworkers' Union, or the formation or ad-ministration of any other labor organization of its employees, orfrom-contributing support to said labor organization or any otherlabor organization of its employees;(b)Recognizing Richwood Clothespin and Dishw6rkers' Unionas a representative of any of its employees for the purpose of dealing 1Jr$DECISIONS OF NATI'ONAL' LABOR RELATIONS 11&^hDwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment;:(c)Giving effect to' its contract, dated March 7, 1942, with Rich-wood Clothespin and Dishworkers' Union, or to any extension, re-newal, or modification thereof, or to any other contract or agreementbetween the respondent-and the said, labor organization which may,now be in force ;(d)Encouraging membership in'Richwood Clothespin and Dish-"workers' Union, or any other labor organization of its employees, anddiscouraging membership in, Local Union No., 129, United Construe-.tionWorkers Organizing Committee, affiliated with the Congress-6fIndustrial Organizations, or any other labor organization of its em-'ployees, by discharging any of its employees or in any other mannerdiscriminating in regard to their hire or tenure, of employment orany ,term or condition of employment;, (e) In any other manner interfering with, restraining, or coercing'its employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of theii own choosing; and to engage in concerted.activities for the purpose of collective bargaining, or other-mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :`(a)Withdraw all recognition from, and completely disestablish,Richwood Clothespin and Dishworkers' Union as a representativeof any of its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates `of pay,',hours of employment; or other conditions of employment;(b)Offer the 43 employees named in Appendix A immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges ;(c)Make whole the 43 employees named,in Appendix A for any-loss of pay they may have- suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount which he normally would have earnedas wages from the date of the discrimination to May 1, 1943, andfrom the date of issuance of this Decision and Order to the date ofthe respondent's offer of reinstatement, less his net earnings during-said period;..(d)Post immediately in. conspicuous places throughout its plantin Richwood, West Virginia, and maintain for a period of at leastsixty (60) consecutive days from the date of posting; notices to_; itsemployees 'stating: (1) that the respondent will not engage in the THE WALLACE. CORPORATION159conduct from which it is ordered to'cease and desist in paragraphs.1 (a), (b), (c), (d), and (e) of this Order; (2) that it will takethe affirmative action set forth in paragraphs 2 (a),, (b), and (c) ofthisOrder; and, .(3) that the respondent's employees are free tobecome or remain members of Local Union No. 129, United Construc-tionWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, and that the respondent will not discrim-inate against any employee because of membership in or activityin behalf of that organization;(e)Notify the Regionl Director for the Ninth Region in writingwithin ten. ('10) days from the date of this Order what'steps therespondenthas taken to comply herewith.AND rr ISFURTHER ORDERED thatthe complaint be, and it hereby is, -dismissed as toB. E. Thompson.1APPENDIX AMyrtle BennettIda BerryRed BrashawElla BrownLoy CoffmanJuanita CogarKenneth CruseNellie CurnesClaudie DeanEllen DeanHarvey DodrillOra DodrillRoxie Dodrill'Dalla DotsonMary FacemeyerGarnett FrameCicero GodfreyCarrie GrifieW. D. GriffieGlenna HannahJimmie HarrisHarold HarrisMabel HinkleJanie HopkinsGillie LewisCecil LittleAda LockhartFannie LogarMillie LogarGay McClureKelse MeadowsLillyMollhanEugene MooreDorothy NutterJack PrescottMildred RossIda RuleyPearl StewartGrace TrimbleRay TulverCarl WilliamsHazel WilliamsBillWillisonCHAIRMAN HARRY A.MnLIs,specially concurring:I concur in the Decision and Order and agree with the views ex-pressed therein, except as stated hereafter. I would also find thatWallace's telegram to Thompson, dated January 23, 1942, containedan implied threat that the respondent might close its Richwood plant 160DECISIONS OF NATIONALLABOR RE'ILATIONS BOIARDif the Union won the election, and the employees so understood thetelegram 47 In addition,, during the week immediately preceding.theelection, employees were warned by Foremen White and Sleeth thatthe respondent's log supply would be discontinued in the event thatthe Union won the election. I would find that, by the telegram andthe statements of foremen set forth above, the respondent influencedthe outcome of the election and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.I"Since Wallace's second telegram to Thompson,dated January 25,did not retract thestatements in the'first telegram and did,not receive equal publicity,the second telegramdid not operate to dissipate the coercive effects of the first telegram.The Regional Direc-tor's action in proceeding,with the election despite the presence of such coercive effects,contrary to a contention of the respondent and the Independent, does not estop the Boardfrom taking steps deemed necessary to effectuate the policies of the Act.